Citation Nr: 1714314	
Decision Date: 05/02/17    Archive Date: 05/11/17

DOCKET NO.  15-26 473	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to $3,646.55 in attorney fees related to the September 2012 grant of service connection for adjustment disorder with depressed mood.

(The Veteran's appeal of the denial of service connection for pancreatic cancer and post-traumatic stress disorder (PTSD) will be addressed in a separate decision.)


REPRESENTATION

Veteran represented by:  Michel C. Daisley


ATTORNEY FOR THE BOARD

L. S. Kyle, Associate Counsel
INTRODUCTION

The Veteran served on active duty from April 1970 to January 1972.

The Appellant is an attorney who represented the Veteran before VA until February 2017 at which time a new power of attorney was received that revoked the previously existing power of attorney for the Appellant.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2012 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which determined the Appellant was not entitled to $3,646.55 in attorney fees related to the September 2012 grant of service connection for adjustment disorder with depressed mood.  Specifically, the Agency of Original Jurisdiction (AOJ) determined a December 2010 notice of disagreement regarding post-traumatic stress disorder (PTSD) did not encompass adjustment disorder with depressed mood.

The Board notes contested claims procedures are applicable to this appeal as the attorney fee dispute relates to benefits that have already been disbursed to the Veteran.  See 38 U.S.C.A. § 7105A (West 2014); 38 C.F.R. § 20.3(p) (2016).

The appeal is REMANDED to the AOJ.  VA will notify the parties to this simultaneously contested claim if further action is required.


REMAND

A "simultaneously contested claim" refers to the situation in which the allowance of one claim results in the disallowance of another claim involving the same benefit, or the allowance of one claim results in the payment of a lesser benefit to another claimant.  38 C.F.R. § 20.3(p).  An attorney fee dispute is a simultaneously contested claim due to the possibility that VA may be required to withhold the attorney fees from benefits due to the Veteran.  Thus, both the Appellant and the Veteran have a substantial interest in the outcome of this appeal.

Special procedural regulations are applicable to such appeals.  All interested parties are to be specifically notified of the action taken by the AOJ in a simultaneously contested claim, and of the right and time limit for initiating appeal, as well as both hearing and representation rights.  38 C.F.R. § 19.100.  After a notice of disagreement has been filed in a simultaneously contested claim, all interested parties are to be furnished with a copy of a statement of the case.  38 C.F.R. § 19.101.  When a substantive appeal is filed in a simultaneously contested claim, the content of the substantive appeal will be furnished to the other contesting parties to the extent that it contains information which could directly affect the payment or potential payment of the benefit which is the subject of the contested claim.  38 C.F.R. § 19.102.  A party to a simultaneously contested claim has a 30-day answer period to respond to the substantive appeal.  38 C.F.R. § 20.502.  An extension to the 30-day answer period may be granted if good cause is shown.  38 C.F.R. § 20.503.

Review of the record reveals the requirements for a simultaneously contested claim have not been fully complied with in this appeal.  The record shows the appellant and the Veteran were both sent a notice in April 2015 that satisfies the requirements of 38 C.F.R. § 19.100.  It also appears both parties were sent a copy of the statement of the case in June 2015 in compliance with 38 C.F.R. § 19.101.  However, there is no indication the Veteran was provided the content of the Appellant's substantive appeal or any other notice that an appeal had been perfected in this case and that it would be certified to the Board.  Thus, the requirements of 38 C.F.R. § 19.102 have not been met with respect to this simultaneously contested claim.  In this regard, the Board finds it relevant that the January 2016 certification of the appeal in this case erroneously indicates contested claims procedures are not applicable; therefore, the AOJ did not verify the requirements of 38 U.S.C.A. § 7105A have been met for this appeal. 

Accordingly, the case is REMANDED for the following action:

1.  Ensure full compliance with contested claims procedures outlined in 38 C.F.R. §§ 19.100-02, 20.500-04.  Specifically, ensure the Veteran is provided the content of the Appellant's substantive appeal.  The Veteran should also be advised of the 30-day period for filing an answer to the Appellant's substantive appeal as provided by 38 C.F.R. § 20.502.  If the Veteran responds, notice should be provided to the Appellant.  Any other development implicated by the response should also be completed.

2.  If the benefit sought on appeal remains denied, issue a supplemental statement of the case, implementing contested claims procedures.  Then, return the case to the Board, if otherwise in order.

The parties have the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).







(CONTINUED ON NEXT PAGE)
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

